                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

AL GHADEER MEAT MARKET
INC, and NADIA SAAD,                           Case No. 2:19-cv-12131

             Plaintiffs,                       HONORABLE STEPHEN J. MURPHY, III

v.

UNITED STATES OF AMERICA,
DEPARTMENT OF
AGRICULTURE, FOOD AND
NUTRITION SERVICE.,

             Defendant.
                                       /

       ORDER ADOPTING DISCOVERY MASTER'S REPORT [29] AND
     GRANTING DEFENDANT'S MOTION FOR PROTECTIVE ORDER [24]

       The Court referred Defendant's motion for a protective order to Discovery

Master Thomas M. Schehr. ECF 26. In the motion, Defendant sought "to prevent

disclosure of the names of the confidential sources who conducted undercover

transactions at Al Ghadeer." ECF 24, PgID 414. Mr. Schehr recommended that the

Court grant the motion because "Defendant has properly asserted the informant's

privilege and has established a strong public interest in nondisclosure of the

confidential sources." ECF 29, PgID 496–97.

       The parties did not object to the Report. See Fed. R. Civ. P. 53(f)(2). The Report

is well reasoned and supported by the record and the applicable law. See Fed. R. Civ.

P. 53(f)(3)–(4). The Court agrees with Mr. Schehr's recommendations and adopts the

Report's reasoning to support the Court's rulings.




                                           1
      WHEREFORE, it is hereby ORDERED that the report and recommendation

[29] is ADOPTED.

      IT IS FURTHER ORDERED that Defendant's motion for a protective order

[24] is GRANTED.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: July 15, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 15, 2021, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        2
